Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-27-2021 has been entered.
 
Claim Interpretation
Applicant’s claims are interpreted as a binary composition for removing a cosmetic material from a substrate comprising:
Glycerin ethoxylate of said formula and B) LABS in a mass ratio of 1:1.

Claim Rejections - 35 USC § 103
Claim 1, 25-27, 29-32 36, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumbaugh et al (6,423, 678).
Brumbaugh et al exemplifies anionic surfactants such as sodium lauryl ether sulfate at 38.8% and an ethoxylated glycerin (Glycereth-26) at 2.50-5.0% and water (see example 1-3).  Specifically, Brumbaugh et al teach a detergent having excellent viscosity/gelling (col. 1, lines 43-50) having anionic surfactants such as LAS having C10-C16 are present at 1-90% of one or more anionic surfactants (col. 4, lines 62-67; col. 5, lines 29-32; and claim 1) and the hydrotrope, which encompass the ethoxylated glycerin component and a short chain alcohol ethoxylate, are present at 1-40% and therefore the teachings of the binary components suggest a 1:1 ratio as called out in claim 1. One 
 [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Claim 1, 21, 24-27, 29-32, 36, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP (1479754) in view of Brumbaugh et al.
EP ‘754 discloses a composition containing a surfactant, which can be used to remove cosmetic materials and to wash clothes. Example C3 specifically discloses one of the compositions. A formula containing sodium laureth sulfate and glycerol polyoxyethylene glyceryl ether-7 ([0043], [0046], [0052] segment). It can be seen that, EP ‘754 uses linear alkyl benzene sulfonate instead of the sodium laureth sulfate as required in claim 1. The mass ratio of 0.5-10% glycerol ethoxylate having C4-C12 and 1-12 moles of ethylene oxide and 3-20% linear alkyl benzene sulfonate is further limited. Ethoxy sulfate and linear alkyl benzene sulfonate are both anionic surfactants 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
EP ‘754 is silent with respect to the specific C10-C12 linear alkyl benzene sulfonate as claimed.
Brumbaugh et al teach a detergent having excellent viscosity/gelling (col. 1, lines 43-50) having anionic surfactants such as LAS having C10-C16 are present at 1-40% (col. 5, lines 29-32).
It would have been obvious to the skilled artisan to include the specific linear alkyl benzene sulfonate having C10-C16 atoms in EP ‘754 given the teachings of Brumbaugh et al that utilizes anionic surfactants such a LAS in conjunction with alkoxylated glyceryl ethers to provide foaming and other qualities of viscous cleansing 
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."; MPEP 2112.01 )).
EP ‘754 further lacks a teaching of the claimed glycerin structure having an alkoxylated n being a minimum of 18 but instead teaches a maximum of 15.
It would have been obvious to the skilled artisan to optimize the homologs chain and extend to 18 given the teachings of Brumbaugh, which teaches an overlap of alkoxylated average value within the glycerin component being from 10-45 (col. 10, lines 15-22) within their detergent composition and one skilled in the art would have been motivated to optimize the same glycerin component of EP ‘754 to with the expectation of similar results of equivalency and further to provide the foaming and performance characteristics of the laundry detergent formulations as described in Brumbaugh. Accordingly, it is held that composition which are homologs are held close enough where similarities are expected.
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
.

Response to Arguments
Applicant's arguments filed 10-27-2021 have been fully considered but they are not persuasive.
Applicant argues that the LAS and glycerin ratio is not suggested at 1:1.
The examiner contends and respectfully disagrees and directs applicant’s attention to Brumbaugh, who teaches the detergent compositions from 1-90% and it preferably includes at least two anionic surfactants. The glycerin ether may be utilized at a proportion from 1-40% in combination with the alcohol ethoxylate. Therefore, these broad proportions enables the LAS and glycerin ethoxylate to be easily optimize at a 1:1 ratio given the broad proportions taught in Brumbaugh. One skilled in the art, in the absence of unexpected results, commensurate in scope with the claimed invention would readily optimize the proportions to suggest a 1:1 ratio with the expectation of similar detergency and foaming as suggested by Brumbaugh. Since applicant does not call out any proportion as they relate to the binary composition, and the disclosure of Brumbaugh does not specific the mixture percentage, one skilled in the art could easily optimize 1% of LAS and 1% glycerin ethoxylate to meet the limitations of claim 1.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	Applicant further argues that EP ‘754 does not teach the minimum n value for alkoxylates being 18 but instead teaches a maximum of 15.
	The examiner contends that Brumbaugh is relied upon to teach equivalence of alkoxylation higher than 15 with the expectation of similar results, in the absence of a showing to the contrary. Further, it is held that homolog in succession are considered equivalent for similarities and properties. Therefore, the optimization of 15 to 18 is held obvious for reasons stated herein.
Conclusion

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Angela Brown-Pettigrew can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761